Citation Nr: 1744979	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-27 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a right thigh stab wound.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was previously before the Board in November 2015, at which time it was remanded for further development.  For the reasons detailed below, the Board finds that there has not been substantial compliance with its prior remand.

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

The Board remanded this matter in November 2015, and directed, inter alia, an examination to determine the current nature and severity of the Veteran's right thigh stab wound scar and any residuals from that injury.  However, the record reflects that no examination was conducted.  A May 2017 Supplemental Statement of the Case (SSOC) states that the Veteran failed to RSVP to letter dated August 9, 2016.  However, it is not clear as to whether the letter was sent to the correct address.  Indeed, the August 2016 letter has a different address than the one listed in the Compensation and Pension Exam Inquiry Form.  Further, those addresses are different than the one used in a July 2017 letter which was returned undeliverable.  Significantly all these addresses is different than the address listed in the profile section of the Veteran's electronic record.  Given the multiple different addresses, the Board cannot be certain that the Veteran indeed received notice of the scheduled examination and the Board will again remand to ensure compliance with the November 2015 remand. 

Accordingly, the case is REMANDED for the following action:

1.  Corroborate the Veteran's current address either by contacting the Veteran directly or by contacting the Veteran's representative.  It should be noted that the current address in the profile section of the Veteran's electronic file is different from the address(es) most recently used by the RO for correspondence to the Veteran.  Once the current address has been corroborated, the RO should notify the Veteran that a VA examination will be scheduled related to his current appeal.  The letter should remind the Veteran that he should update his current address with the VA Medical Center to ensure he receives notification of the scheduled VA examination.  

2.  After the above development has been completed,  schedule the Veteran for an examination to determine the current nature and severity of his right thigh stab wound scar and any residuals from that injury.  The Veteran, with copy to his representative, must be informed of the date, time, and place of the examination and copies of any  such notices should be included in the claim file.  

For the examination, all pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic test and studies must be accomplished.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The examiner must report:

(a)  the length and width of the scar and the area covered by the scar in square inches;

(b)  whether the scar is linear or nonlinear;

(c)  whether or not the scar is associated with underlying soft tissue damages;

(d)  whether or not the scar is painful; and

(e)  whether or not the scar is unstable (i.e., whether there is frequent loss of covering of skin over the scar).

The examiner must also specifically identify all related muscle symptomatology and indicate the severity of any impairment of muscle group.  The examiner must indicate whether the severity of impairment, if any, is slight, moderate, moderately severe, or severe.  If there is no objective evidence of a muscle deformity in the Veteran's right thigh, the examiner must state so.

Any opinion offered must be accompanied by a complete rationale, which must reflect consideration of both the lay and medical evidence of record.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).
